                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

IN RE: GOLD KING MINE RELEASE
IN SAN JUAN COUNTY, COLORADO,                                       No. 1:18-md-02824-WJ
ON AUGUST 5, 2015

This Document Relates to:     No. 1:16-cv-00465-WJ-LF
                              No. 1:16-cv-00931-WJ-LF
                              No. 1:17-cv-00710-WJ-SCY
                              No. 1:18-cv-00319-WJ

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on EPA Contractor Defendants’ Motion to

Dismiss and Motion to Strike, Doc. 45, filed July 25, 2018. For the reasons stated below, the

Motion is GRANTED in part and DENIED in part.

Jurisdiction over State Law Claims

       The EPA Contractor Defendants, Weston Solutions, Inc. (“Weston”) and Environmental

Restoration, LLCC (“ER”), “move to dismiss Plaintiffs’ state law claims for lack of subject matter

jurisdiction pursuant to Section 113(h) of CERCLA, which revokes federal court jurisdiction over

challenges to ongoing EPA response actions, like the ongoing remediation at the BPMD [Bonita

Peak Mining District] Site.” Doc. 46 at 25. CERCLA provides, in relevant part: “No Federal court

shall have jurisdiction . . . under State law . . . to review any challenges to removal or remedial

action selected under section 9604 of this title.” 42 U.S.C. § 9613(h). See Cannon v. Gates, 538

F.3d 1328, 1334-35 (10th Cir. 2008) (“The statutory definition of a removal action dictates that a

removal action is ongoing and thus, § 9613(h)’s jurisdiction strip applies, even if the Government

has only begun to ‘monitor, assess, and evaluate the release or threat of release of hazardous

substances;” “a suit challenges a removal action if it ‘interferes with the implementation of a

CERCLA remedy’ because ‘the relief requested will impact the [removal] action selected”).
       The EPA Contractor Defendants assert that “EPA’s response actions at the BPMD Site are

sufficient to trigger Section 113(h)” and support their assertion with the Declaration of Rebecca J.

Thomas, the lead Remedial Project Manager for EPA’s Region 8 Superfund Remedial Program at

the Bonita Peak Mining District Superfund Site. See Doc. 46 at 27-28. The Declaration of Rebecca

J. Thomas states that the boundaries of the BPMD site have not been determined, may “potentially

[extend] to wherever contamination from these sources comes to be located,” and “will be

determined based on investigation regarding the extent of the release and the risks posed by the

release.” Doc. 46-3 at 2, ¶ 6.

       New Mexico and Utah have alleged that EPA has not commenced, and has not decided

whether it will ever commence, any remedial actions in the Sovereign Plaintiffs’ territories. See

NM FAC ¶ 119 (“EPA’s site boundary entirely excludes the Animas River”); UT FAC ¶ 63 (“EPA

is not and has not engaged in a removal action in the State of Utah”). At the June 19, 2018, Initial

Conference counsel for the Navajo Nation and Utah suggested jurisdictional discovery might be

needed. Transcript at 34:6-12, 35:4-13, Doc. 35, filed June 26, 2018.

       The Court denies the EPA Contractors’ motion to dismiss Plaintiffs’ state law claims for

lack of subject matter jurisdiction pursuant to Section 113(h) of CERCLA because the EPA

Contractor Defendants have factually challenged Plaintiffs’ assertion of subject-matter jurisdiction

using facts that are disputed by the Sovereign Plaintiffs. See Doc. 164 at 14-15, filed February 28,

2019 (denying the Federal Defendants’ motion to dismiss pursuant to 42 U.S.C. § 9613(h), which

“prevents a court from interfering with an ongoing removal action,” to allow for jurisdictional

discovery). The EPA Contractor Defendants may file a motion regarding jurisdiction over the

Sovereign Plaintiffs’ state law claims after jurisdictional discovery.

CERCLA Preemption of State Law Claims



                                                  2
       The EPA Contractor Defendants assert the “Court should dismiss each of Plaintiffs’ state

law tort claims on the grounds that their state law claims for damages are preempted by CERCLA’s

comprehensive remedial scheme.” Doc. 46 at 31. The EPA Contractor Defendants state that

“conflict preemption acts as a bar to claims seeking the same recovery as allowed by CERCLA’s

comprehensive framework,” that “CERCLA preempts Plaintiffs’ claims requesting an unrestricted

award of money damages,” and that “ CERCLA’s savings clause does not permit liability for

lawful removal actions at the Gold King Mine, thus Plaintiffs’ common law claims must be

dismissed.” Doc. 46 at 31-34.

       The Court will not dismiss Plaintiffs’ common law claims at this time. As discussed above,

it is not clear at this point what the remedial scheme is for the Sovereign Plaintiffs’ territories.

While CERCLA’s savings clauses may not permit liability for “lawful” removal actions, it does

not appear that CERCLA completely preempts liability for response contractors. See New Mexico

v. General Elec. Co., 467 F.3d 1223, 1244 (10th Cir. 2006) (“Given these saving clauses,1 as well

as the spirit of cooperative federalism running throughout CERCLA and its regulations, we may

safely say Congress did not intend CERCLA to completely preempt state laws related to hazardous

waste contamination”). Furthermore, a “district court cannot dismiss a claim solely because a

plaintiff seeks excessive or otherwise inappropriate relief.” EEOC v. CollegeAmerica Denver,

Inc., 869 F.3d 1171, 1175 (10th Cir. 2017).

Cost Recovery and Declaratory Judgment Under CERCLA




1
  42 U.S.C. § 9614(a) (“Nothing in this chapter shall be construed or interpreted as preempting any
State from imposing any additional liability or requirements with respect to the release of
hazardous substances within such State”).
42 U.S.C. § 9652(d) (“Nothing in this chapter shall affect or modify in any way the obligations or
liabilities of any person under other Federal or State law, including common law, with respect to
releases of hazardous substances or other pollutants or contaminants”).
                                                 3
       The EPA Contractor Defendants seek dismissal of the claims for cost recovery damages

under CERCLA on the grounds that Plaintiffs’ allegations fail to state a claim for relief under

CERCLA because they have not adequately alleged that the EPA Contractor Defendants are liable

as an “operator,” “arranger,” or “transporter.”

CERCLA Liability

       Section 9607 establishes that owners or operators of a facility, arrangers of waste disposal

or treatment, and persons who accepts waste for transport to disposal or treatment facilities:

        shall be liable for—

       (A) all costs of removal or remedial action incurred by the United States
           Government or a State or an Indian tribe not inconsistent with the national
           contingency plan;

       (B) any other necessary costs of response incurred by any other person consistent
           with the national contingency plan;

       (C) damages for injury to, destruction of, or loss of natural resources, including the
           reasonable costs of assessing such injury, destruction, or loss resulting from
           such a release; and

       (D) the costs of any health assessment or health effects study carried out under
           section 9604(i) of this title.

42 U.S.C. § 9607(a).

Operator Liability

       The Supreme Court of the United States noted the “uselessness of CERCLA’s definition

of a facility’s ‘operator’ as ‘any person … operating’ the facility,” and gave the term “operator”

its “ordinary or natural meaning:”

       [U]nder CERCLA, an operator is simply someone who directs the workings of,
       manages, or conducts the affairs of a facility. To sharpen the definition for purposes
       of CERCLA’s concern with environmental contamination, an operator must
       manage, direct, or conduct operations specifically related to pollution, that is,
       operations having to do with the leakage or disposal of hazardous waste, or
       decisions about compliance with environmental regulations.

                                                  4
United States v. Bestfoods, 524 U.S. 51, 66-67 (1998); Raytheon Constructors, Inc. v. Asarco Inc.,

368 F.3d 1214, 1217 (10th Cir. 2003) (noting that in Bestfoods, the Supreme Court sharpened the

definition of “operator” for purposes of CERCLA’s concern with environmental contamination,

and quoting the sharpened definition in Bestfoods).

       The Sovereign Plaintiffs’ Complaints state claims for operator liability because they allege

that the EPA Contractor Defendants managed, directed, or conducted operations specifically

related to pollution, that is, operations having to do with the leakage or disposal of hazardous

waste, or decisions about compliance with environmental regulations:

       (i)     ER and Weston “had authority to control reclamation and remediation activities at

               the site,” “had authority to control and did control, manage, direct, and implement

               the conduct of those working on-site,” and “had independent authority and control

               to perform their duties and take the necessary actions to perform their work.” NM

               FAC ¶ 127; NN FAC ¶ 153; UT FAC ¶ 36.

       (ii)    ER’s Statement of Work stated: ER “will conduct operations in management of

               surface and underground work activities to include construction & maintenance of

               repository, retention pond & water treatment.” NM FAC ¶ 78; NN FAC ¶ 73.

       (iii)   Weston “was “responsible for overseeing [and managing] the water treatment

               operations.” NN FAC ¶ 78.

       (iv)    Weston’s “anticipated tasks” included “prepar[ing] water treatment plans for

               managing water impounded behind the adit portal” and “document[ing] activities

               during the portal opening and construction.” NN FAC ¶ 87; NM FAC ¶ 88.

Arranger Liability




                                                5
       “Because CERCLA does not specifically define what it means to ‘arrang[e] for’ disposal

of a hazardous substance,” the Supreme Court of the United States “give[s] the phrase its ordinary

meaning:” “under the plain language of the statute, an entity may qualify as an arranger under

§ 9607(a)(3) when it takes intentional steps to dispose of a hazardous substance.” Burlington

Northern v. Santa Fe Ry. Co. v. United States, 556 U.S. 599, 611 (2009).

       The Sovereign Plaintiffs’ Complaints state claims for arranger liability because they allege

that the EPA Contractor Defendants took intentional steps to dispose of a hazardous substance:

       (i)     ER “submitted an ‘Action/Work Plan,’ which included sub-contracting with

               Harrison Western to excavate the mine. NN FAC ¶ 88.

       (ii)    ER “subcontracted with Defendant Harrison Western for mining services at the

               Gold King Mine,” and “[o]nly from this higher level could Harrison Western

               safely pump water out of the mine without triggering a blowout.” UT FAC ¶ 36;

               NN FAC ¶ 86.

       (iii)   EPA, ER, Weston, and Harrison Western “discussed a plan to install a sump basin

               to treat water that would be pumped out of the mine during the adit excavation

               work.” NM FAC ¶ 90.

       (iv)    “Weston was ‘responsible for overseeing [and managing] the water treatment

               operations.” NN FAC ¶ 78.

       (v)     EPA sent its contractor a list of anticipated tasks which included preparing water

               treatment plans. See NM FAC ¶ 88; NN FAC ¶ 87.

       (vi)    EPA and its contractors graded the surface of the waste dump, and started

               constructing a water management and treatment system to handle discharges from

               the mine. See NM FAC ¶ 91.



                                                6
Transporter Liability

        Transporter liability arises when “any person accepts … any hazardous substances for

transport to disposal or treatment facilities, incineration vessels or sites selected by such person,

from which there is a release, or a threatened release which causes the incurrence of response costs,

of a hazardous substance.” 42 U.S.C. § 9607(a)(4). The term “transport” “means the movement

of a hazardous substance by any mode.” 42 U.S.C. § 9601(26).

        The Sovereign Plaintiffs’ Complaints state claims for transporter liability because they

allege that the EPA Contractor Defendants took steps to drain the mine and treat the water at the

site.

        (i)     EPA, ER, Weston and Harrison Western “inspected the Level 7 adit and determined

                that the drainage would require larger settling ponds and additional treatment.” NM

                FAC ¶ 82.

        (ii)    EPA, ER, Weston, and Harrison Western “visited the God King Mine several times

                to assess site conditions and drainage flows,” and “discussed a plan to install a sump

                basin to treat water that would be pumped out of the mine during the adit excavation

                work.” NM FAC ¶ 90.

        (iii)   “To prepare for the adit excavation, EPA and its contractors graded the surface of

                the waste dump, and started constructing a water management and treatment system

                to handle an anticipated increase in discharges from the mine.” NM FAC ¶ 91.

        (iv)    “[L]eading up to and at the time of the Blowout, the Contractor Defendants

                accepted hazardous substances from . . . the Gold King Mine, and undertook to

                dispose, treat, and transport hazardous substances to disposal or treatment facilities,

                or sites selected by the Contractor Defendants.” UT FAC ¶ 70.



                                                  7
       (v)    EPA and ER “installed two new two-foot diameter drain pipes to drain water from

              the adit because they had torn out most of the previously installed pipes.” NN FAC

              ¶ 82.

       (vi)   EPA and Weston “visited the Gold King Mine again to measure discharge flow.

              That same day, a plan was discussed regarding the installation of a sump basin to

              treat water that would be pumped from the mine.” NN FAC ¶ 94.

Section 119

       The EPA Contractor Defendants assert that CERCLA Section 119 shields EPA Contractor

Defendants from liability for damages resulting from cleanup activities. Contractors’ Motion at

31-34. Section 119 provides:

       (a) Liability of response action contractors

       (1) Response action contractors

       A person who is a response action contractor with respect to any release or
       threatened release of a hazardous substance or pollutant or contaminant from a
       vessel or facility shall not be liable under this subchapter or under any other Federal
       law to any person for injuries, costs, damages, expenses, or other liability (including
       but not limited to claims for indemnification or contribution and claims by third
       parties for death, personal injury, illness or loss of or damage to property or
       economic loss) which results from such release or threatened release.

       (2) Negligence, etc.

       Paragraph (1) shall not apply in the case of a release that is caused by conduct of
       the response action contractor which is negligent, grossly negligent, or which
       constitutes intentional misconduct.

42 U.S.C. § 9619(a)(1)-(2).

       The EPA Contractor Defendants contend that Plaintiffs have not alleged facts showing that

the release was caused by the negligent acts of Weston or ER because the allegations refer to the

“EPA crew,” “EPA On site Team,” and “Contractor Defendants” instead of making “specific



                                                 8
allegations as to each response action contractor (i.e. Weston or ER).” Doc. 80 at 22. The EPA

Contractor Defendants move the Court to dismiss the Sovereign Plaintiffs’ CERCLA liability

claims because the Sovereign Plaintiffs have not alleged “facts establishing that specific

negligence, gross negligence, or intentional misconduct of ER or Weston caused a release.” Doc.

80 at 23.

       The Court denies the motion to dismiss for failure to allege specific facts as to Weston and

ER. The allegations referring to the “EPA crew” or the “Contractor Defendants” give Weston and

ER fair notice of the Sovereign Plaintiffs’ claims and the grounds on which they rest. Rule 8 only

requires “a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). Detailed information is available through discovery.

Conclusion

       The Court finds that the Sovereign Plaintiffs’ Complaints state claims for operator, arranger

and transporter liability. The Court denies that portion of the EPA Contractor Defendants’ Motion

to dismiss the Sovereign Plaintiffs’ claims to recover their response costs and for a declaratory

judgment regarding liability for further response costs.

Government Contractor Defense

       The EPA Contractor Defendants argue that they “are shielded from state tort liability under

the Government Contractor Defense.” Doc. 46 at 48.

       To establish the government contractor defense, a contractor must show: (i) the case

involves “uniquely federal interests;” (ii) a “significant conflict exists between an identifiable

federal policy or interest and the operation of state law;” and (iii) the contractor’s actions fall

within the “scope of displacement.” Boyle v. United Technologies Corp., 487 U.S. 500, 504, 507,

512 (1988). A contractor’s actions fall within the scope of displacement if: (i) “the United States



                                                 9
approved reasonably precise specifications;” (ii) the contractor “conformed to those

specifications;” and (iii) the contractor “warned the United States about the dangers” known to the

contractor but not to the United States.” Boyle v. United Technologies Corp., 487 U.S. at 512.

       The Court denies the EPA Contractor Defendants’ motion to dismiss the state tort claims

on the basis that they are shielded by the government contractor defense because the defense does

not appear plainly on the face of the Amended Complaints.

       To be sure, on occasion it is proper to dismiss a claim on the pleadings based on an
       affirmative defense. But that is only when the complaint itself admits all the
       elements of the affirmative defense by alleging the factual basis for those elements.
       See Xechem, Inc. v. Bristol–Myers Squibb Co., 372 F.3d 899, 901 (7th Cir. 2004)
       (“Only when the plaintiff pleads itself out of court—that is, admits all the
       ingredients of an impenetrable defense—may a complaint that otherwise states a
       claim be dismissed under Rule 12(b)(6).”); Miller v. Shell Oil Co., 345 F.2d 891,
       893 (10th Cir. 1965) (“If the defense appears plainly on the face of the complaint
       itself, the motion [to dismiss for failure to state a claim] may be disposed of under
       [Rule 12(b)].”).

Fernandez v. Clean House, LLC, 883 F.3d 1296, 1299 (10th Cir. 2018).

       While the allegations in the Amended Complaints indicate that EPA provided the EPA

Contractor Defendants with work specifications and that EPA knew of some risks at the site, the

allegations do not show that the specifications were “reasonably precise,” that the EPA Contractor

Defendants “conformed to those specifications,” or that the EPA Contractor Defendants warned

EPA of any dangers known to them but not known to EPA. See e.g. NM FAC ¶¶ 79, 81-82, 88,

94; NN FAC ¶¶ 65, 67-72, 7484-85, 97; UT FAC ¶¶ 37-38, 68, 82-83; McDaniel SAC ¶¶ 32, 39.

New Mexico has alleged that “[p]hotographs of EPA’s work at the Gold King Mine site on August

4 and 5 reveal that the crew substantially deviated from written instructions, as well as the June 11

work plan.” NM FAC ¶ 96. The Navajo Nation has alleged that “the crew working on-site also

blatantly disregarded explicit instructions.” NM FAC ¶ 102. Consequently, the Court does not




                                                 10
find that the government contractor defense appears plainly on the face of the Amended

Complaints.

Failure to State Claims under State Law

         The EPA Contractor Defendants assert that Plaintiffs have failed to state any state statutory

or common law claims, and that those claims must be dismissed.

Utah Statutes

         Utah’s Fifth Cause of Action asserts that the EPA Contractor Defendants violated the Utah

Water Quality Act. See UT FAC ¶¶ 102-108. Utah Code Ann. § 19-5-107(1)(a) states “it is

unlawful for any person to discharge a pollutant into the waters of the state or to cause pollution

which constitutes a menace to public health and welfare, or is harmful to wildlife, fish, or aquatic

life, or impairs domestic, agricultural, industrial, recreational, or other beneficial uses of water.”

Utah’s Sixth Cause of Action asserts that the EPA Contractor Defendants violated the Utah Solid

and Hazardous Waste Act. See UT FAC ¶¶ 192-114.

         The EPA Contractor Defendants argue that the Fifth and Sixth Causes of Action in Utah’s

First Amended Complaint “must be dismissed because neither Utah statute is applicable to the

alleged actions at Gold King.” Doc. 46 at 65. That argument consists of three paragraphs

occupying just over one page of their motion to dismiss. In a little over three pages in the

Response, Utah argues that the Clean Water Act does not bar Utah’s statutory claims. See Doc.

58 at 72-75. In their Reply, the EPA Contractor Defendants argue, in about three pages, that the

Clean Water Act preempts Utah’s statutory claims and even if Utah’s state law statutory claims

are not preempted, Utah has failed to state a claim upon which relief may be granted. Doc. 80 at

36-39.




                                                  11
       The Court is unable to resolve this issue with the limited briefing, which may be a result

of the page limits for briefs, and denies the motion to dismiss the Fifth and Sixth Causes of Action

in Utah’s First Amended Complaint.

Negligence

       The EPA Contractor Defendants assert that “Plaintiffs’ negligence claims must fail because

each has failed to state a prima facie claim as a matter of law where Colorado law does not

recognize a duty owed to persons in other states for a CERCLA cleanup.” Doc. 46 at 69-70.

       The Court denies the EPA Contractor Defendants motion to dismiss the negligence claims

as barred by Colorado law. The EPA Contractor Defendants do not cite a statute or case that

specifically states Colorado law does not recognize a duty owed to persons in other states for a

CERCLA cleanup. They state:

       Duty is a question of law determined by looking to several factors, including “the
       risk involved, the foreseeability and likelihood of injury as weighed against the
       social utility of the actor’s conduct, the magnitude of the burden of guarding against
       injury or harm, the consequences of placing the burden upon the actor, and any
       additional elements disclosed by the particular facts of the case.” Ayala v. U.S.,
       846 F.Supp. 1431, 1437 (D. Colo. 1993), aff’d, Ayala v. U.S., 49 F.3d 607 (10th
       Cir. 1995); Bd. of County Com’rs of County of La Plata v. Moreland, 764 P.2d 812,
       816, 1988 WL 125422 (Colo. 1988) (recognizing a duty may be derived by either
       statute or common law).

Doc. 46 at 70. Instead of discussing the “several factors” used to determine duty, the EPA

Contractor Defendants make the conclusory statement that:

       It logically follows that Colorado would not recognize a duty here where the state
       has carefully limited the scope of duty to “fairness under contemporary standards-
       whether reasonable persons would recognize a duty and agree that it exists.” Taco
       Bell, Inc. v. Lannon, 744 P.2d 43, 46 (Colo. 1987). As a matter of law, no such far-
       reaching duty to persons in other states exists under these circumstances where
       neither the risk involved nor the likelihood of injury were foreseeable.

Doc. 46 at 70. The EPA Contractor Defendants also assert that “the Complaints lack any

allegations of a duty recognized under Colorado law.” Doc. 46 at 70-71.

                                                12
       The Court denies the EPA Contractor Defendants motion to dismiss the negligence claims

for failure to properly allege a duty under Colorado law.

       Under Colorado law, the court “determines as a question of law ‘the existence and
       scope of the duty—that is, whether the plaintiff's interest that has been infringed by
       the conduct of the defendant is entitled to legal protection.’ ” Observatory Corp. v.
       Daly, 780 P.2d 462, 466 (Colo.1989) (quoting Metro. Gas Repair Serv., Inc. v.
       Kulik, 621 P.2d 313, 317 (Colo.1980)). So long as the plaintiff pleads sufficient
       facts—“including the foreseeability of harm from the failure of the defendant to
       take protective action, the social utility of the defendant's conduct, the magnitude
       of the burden of guarding against the harm, the practical consequences of placing
       such a burden on the defendant, and other relevant factors as disclosed by the
       particular circumstances of the case”—to establish the existence of a duty if all
       factual allegations in the complaint are taken as true, a duty will be considered
       established for purposes of a Rule 12(b)(6) motion to dismiss. See Erickson, 127
       S.Ct. at 2200; Observatory Corp., 780 P.2d at 466.

Bd. of County Com’rs of County of La Plata, Colo. v. Brown Group Retail, Inc., 598 F.Supp.2d

1185, 1194 (D. Colo. 2009). The Sovereign Plaintiffs have alleged that the EPA Contractor

Defendants had duties to “conduct all investigations and work activities at the mines with

reasonable care” and “to take reasonable precautions in case of an accidental release,” and knew

that “Conditions may exist that could result in a blow-out of the blockages and cause a release of

large volumes of contaminated mine water and sediment from inside the mine, which contain

concentrated heavy metals.” NM FAC ¶ 201; NN FAC ¶ 111; UT FAC ¶ 37. The factual

allegations in the Complaints, taken as true for the purposes of a motion to dismiss, regarding the

contaminated mine water and the risk of a blow-out establish that the harm to Plaintiffs was

foreseeable.

Gross Negligence

       The EPA Contractor Defendants assert that the “gross negligence claims must be dismissed

because Colorado . . . does not recognize ‘varying degrees of negligence.’” Doc. 46 at 72 (quoting

Denver & Rio Grande Ry. V. Peterson, 69 P. 578 (Colo. 1902), and Dukeminier v. K-Mart Corp.,



                                                13
651 F.Supp. 1322, 1323 (D. Colo. 1987) (recognizing “the Colorado Supreme Court has refused

to recognize stratification by degrees of negligence”)).

       The Court denies the EPA Contractor Defendants motion to dismiss the gross negligence

claims because it appears that Colorado does recognize gross negligence claims. In a relatively

recent case, the Colorado Court of Appeals held that “the district court was correct in dismissing

the gross negligence claim on summary judgment” where there was no genuine issue of material

fact. Hamill v. Cheley Colorado Camps, Inc., 262 P.3d 945, 954 (Colo. App. 2011). The Colorado

Court of Appeals noted that “[b]oth parties concede that exculpatory agreements are not a bar to

civil liability for gross negligence. Gross negligence is willful and wanton conduct, that is, action

committed recklessly, with conscious disregard for the safety of others.” Hamill v. Cheley

Colorado Camps, Inc., 262 P.3d at 945; see also Lawton v. Hotspur Sports Company, Inc., 2017

WL 2672110 at *6 (D. Colo. 2017) (stating “the exculpatory clause does not bar plaintiff’s claim

of gross negligence” and “[i]n Colorado, ‘[g]ross negligence is willful and wanton conduct, that is

action committed recklessly, with conscious disregard for the safety of others’”); Pernick v.

Computershare Trust Company, Inc., 136 F.Supp.3d 1247, 1264 (D. Colo. 2015) (stating that

plaintiff failed to state a necessary element of his claims, “including any claim that [defendant]

was grossly negligent” and citing Weil v. First Nat’l Bank of Castle Rock, 983 P.2d 812, 815 (Colo.

App. 1999) (dismissing negligence and gross negligence claims is appropriate where defendant

owes no common law duty to plaintiff)).

Trespass and Nuisance

       The EPA Contractor Defendants assert that the Sovereign Plaintiffs’ requests for injunctive

relief for trespass and nuisance claims must be dismissed because CERCLA’s provision,

42 U.S.C. § 9613(h), “prevents a court from interfering with an ongoing removal action.” Doc. 46



                                                 14
at 73. The Court denies the EPA Contractor Defendants request to dismiss the trespass and

nuisance claims pursuant to 42 U.S.C. § 9613(h). because, as discussed above, the extent of the

removal action in the Sovereign Plaintiffs’ territories is disputed and, consequently, the Court

cannot determine whether the trespass and nuisance claims will interfere with the removal action.

See Doc. 164 at 14-15 (denying the Federal Defendants’ motion to dismiss pursuant to

42 U.S.C. § 9613(h), which “prevents a court from interfering with an ongoing removal action,”

to allow for jurisdictional discovery).

       The EPA Contractor Defendants also assert that “the Sovereign Plaintiffs are seeking under

CERCLA the same cost of dredging, transporting, treating and disposing of contaminated sediment

from the Animas and San Juan Rivers and Lake Powell” and “as a matter of law, where a plaintiff’s

CERCLA and state law claims seek recovery of the same response costs, CERCLA preempts the

plaintiff’s right to recover under the state law.” Doc. 46 at 73. A “district court cannot dismiss a

claim solely because a plaintiff seeks excessive or otherwise inappropriate relief.” EEOC v.

CollegeAmerica Denver, Inc., 869 F.3d 1171, 1175 (10th Cir. 2017).

Damage claims barred by statute of limitations

       The EPA Contractor Defendants contend that “Plaintiffs’ damage claims are barred by the

statute of limitations.” Doc. 46 at 73-74. They argue that “[t]o the extent that any portion of the

Plaintiffs’ claims are for damages or costs caused by the decades-long contamination of the

Animas and San Juan Rivers and Lake Powell, such claims are barred by the applicable statute of

limitations.” Without citing any legal authority the EPA Contractor Defendants state: “Plaintiffs,

however, fail to provide any basis for distinguishing its claim for damages from the Release with

its time-barred claim for damages resulting from the decades-long contamination of the Animas




                                                15
and San Juan Rivers. Accordingly, Plaintiffs’ claims for damages should be dismissed.” Doc. 46

at 74.

         The Sovereign Plaintiffs responded that because their “claims for costs and damages

against the Contractor Defendants arise from the August 5 release, not from the decades-old

contamination, the claims are not barred by the statute of limitations.” Doc. 58 at 79 (emphasis in

original). The Sovereign Plaintiffs argue that “it is well-settled in CERCLA and tort cases that

defendants, not plaintiffs, bear the burden of proving divisibility of a ‘combined and mingled’ (i.e.,

indivisible) harm.”

         In their Reply, the EPA Contractor Defendants argue that “the issue is not whether the

damages are commingled or indivisible. Rather, the issue is whether the Plaintiffs’ alleged

damages accrued within the statutory period, which begins to run when the initial damage occurs,”

and conclude that “the Contractor Defendants have met their burden of establishing their statue of

limitations defense because the alleged harm (and the wrongdoing creating the alleged harm)

occurred outside the two-year statute of limitations.” Doc. 80 at 44.

         The Court denies the EPA Contractor Defendants’ motion to dismiss Sovereign Plaintiffs’

damage claims as barred by the statute of limitations. The Sovereign Plaintiffs seek damages

resulting from the August 5, 2015, release. The EPA Contractor Defendants have not cited any

legal authority for the proposition that the limitations period for a tort by one defendant begins

before that tort occurs and begins to run when another earlier tort by a different defendant resulting

in similar damages occurs.

Joint and Several Liability

         The District Judge previously assigned to these cases granted a motion by EPA Contractor

Defendant ER to strike “Plaintiffs’ allegations of joint and several liability for their state tort law



                                                  16
claims.” Doc. 203, filed February 12, 2018 (Armijo, J.). The Court based its ruling on the United

States Supreme Court’ holding in Ouellette, discussed below, that the Clean Water Act “preempts

application of New Mexico law to a discharge with a point source in Colorado.” Doc. 203 at 66.

       In their Amended Complaints, which were filed after Judge Armijo’s Order striking the

joint and several liability allegations, New Mexico and the Navajo Nation again assert joint and

several liability allegations against the EPA Contractor Defendants.

       The EPA Contractor Defendants ask the Court to strike the joint and several liability

allegations “because joint and several liability has been abolished under Colorado law, which,

under Supreme Court precedent, applies in this case as the law of the ‘point source’ where the

Gold King Mine is located.” Doc. 45 at 3; Doc. 46 at 75 (citing Colo. Rev. Stat. § 13-21-111.5(1)

which states: “In an action brought as a result of a death or an injury to person or property, no

defendant shall be liable for an amount greater than that represented by the degree or percentage

of the negligence or fault attributable to such defendant that produced the claimed injury, death,

damage, or loss”). The Sovereign Plaintiffs do not offer any argument opposing the motion to

strike the joint and several liability stating “while reserving their rights for appellate purposes

regarding the arguments they previously asserted, the Sovereign Plaintiffs do not believe

reconsideration of Judge Armijo’s Order at this time is appropriate on any issue including those

regarding conflict of laws.” Doc. 58 at 80. Consequently, the Court grants the EPA Contractor

Defendants’ motion to strike the joint and several liability allegations in New Mexico and the

Navajo Nation’s First Amended Complaints.

McDaniel Plaintiffs

       The McDaniel Plaintiffs assert that the law of New Mexico governs their claims against

the federal contractors and that they have stated claims for negligence, negligence per se, gross



                                                17
negligence, trespass and private nuisance under New Mexico law. See Doc. 66 at 3-6. The

McDaniel Plaintiffs argue that:

        because the court has subject matter jurisdiction over the Contractors based on
        diversity of citizenship the court “must follow the analysis required for a diversity
        action and look to the law of . . . forum state, including its choice of laws rules.”. .
        . “In determining which jurisdiction’s law should apply to a tort action, New
        Mexico courts follow the doctrine of lex loci delicti commissi – that is, the
        substantive rights of the parties are governed by the law of the place where the
        wrong occurred.”

Doc. 66 at 4.

        The Supreme Court of the United States has held “that when a court considers a state-law

claim concerning interstate water pollution that is subject to the [Clean Water Act], the court must

apply the law of the State in which the point source is located.” International Paper Co. v.

Ouellette, 479 U.S. 481, 487 (1987) (Vermont landowners brought suit against operator of New

York pulp and paper mill under Vermont common law of nuisance); Arkansas v. Oklahoma, 503

U.S. 91, 100 (1992) (restating the holding in Ouellette as “the Clean Water Act taken ‘as a whole,

its purposes and its history’ pre-empted an action based on the law of the affected State and that

the only state law applicable to an interstate discharge is ‘the law of the State in which the point

source is located’”).

        The Court concludes that Colorado law governs Plaintiffs’ tort claims. See International

Paper Co. v. Ouellette, 479 U.S. at 499, n.20 (“We therefore do not agree with the dissent that

Vermont nuisance law still may apply if the New York choice-of-law doctrine dictates such a

result”).




                                                  18
       The EPA Contractor Defendants assert that the McDaniel Plaintiffs have not stated claims

for negligence,2 negligence per se,3 gross negligence,4 trespass,5 and private nuisance6 under

Colorado law. The Court, having reviewed the allegations and relevant Colorado law, and taking

the factual allegations in the Complaint as true, finds that the allegations are sufficient to state

plausible claims for relief. See Fed. R. Civ. P. 8(a)(2) (Rule 8 only requires “a short and plain

statement of the claim showing that the pleader is entitled to relief”).

       IT IS ORDERED that EPA Contractor Defendants’ Motion to Dismiss and Motion to

Strike, Doc. 45, filed July 25, 2018, is GRANTED in part and DENIED in part as stated in this

Memorandum Opinion and Order.

                                               ________________________________________
                                               WILLIAM P. JOHNSON
                                               CHIEF UNITED STATES DISTRICT JUDGE



2
  “To establish a prima facie claim of negligence [under Colorado law], a plaintiff must show a
legal duty of care on the defendant’s part, breach of that duty, injury to the plaintiff, and causation
(i.e. that the defendant’s breach caused the plaintiff’s injury).” Woods v. Delgar Ltd., 226 P.3d
1178, 1180 (Colo. App. 2009).
3
  “Negligence per se is [in Colorado] a common law doctrine that rests on the principle that a
legislative enactment can prescribe the standard of conduct of a reasonable person, such that
violation of the enactment constitutes negligence.” Woods v. Delgar Ltd., 226 P.3d 1178, 1183
(Colo. App. 2009).
4
  “In Colorado, ‘[g]ross negligence is willful and wanton conduct, that is, action committed
recklessly, with conscious disregard for the safety of others.’” Lawton v. Hotspur Sports co., Inc.,
2017 WL 2672110 *6 (D. Colo. 2017).
5
  “The elements of the tort of trespass [under Colorado law] consist of a physical intrusion upon
the property of another without the permission of the person lawfully entitled to the possession of
the real estate.” Gerrity Oil & Gas Corp. v. Magness, 946 P.2d 913, 933 (Colo. 1997).
6
  “The essential question to be resolved when a private nuisance is claimed is whether the
defending party has unreasonably interfered with the claimant's use and enjoyment of his property.
The interference which occurs must also be substantial in its nature as measured by a standard that
it would be of definite offensiveness, inconvenience, or annoyance to a normal person in the
community.” Woodward v. Bd. of Directors of Tamarron Assoc. of Condominium Owners, Inc.,
155 P.3d 621, 628 (Colo. App. 2007).



                                                  19
